

Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (“Second Amendment”) is made as of
this 6th day of November, 2015, by and among STARTEK, INC., a Delaware
corporation (the “Company”), STARTEK HEALTH SERVICES, INC., a Colorado
Corporation (“SHS”) and STARTEK USA, INC., a Colorado Corporation (“SUSA”) (each
of the Company, CCI, SHS and SUSA may be referred to herein, individually, as a
“Borrower” and, collectively, as “Borrowers”), COLLECTION CENTER, INC., a North
Dakota corporation (“CCI”), as a guarantor, EACH LENDER FROM TIME TO TIME PARTY
HERETO (collectively, the “Lenders” and individually, a “Lender”), and BMO
HARRIS BANK, N.A., as Administrative Agent, Swing Line Lender, and an Letter of
Credit Issuer.
WHEREAS, the Administrative Agent, Lenders and Borrowers entered into a certain
Credit Agreement dated as of April 29, 2015 as amended by a certain First
Amendment to Credit Agreement dated as of June 1, 2015 by and among the
Administrative Agent, Lenders and Borrowers (said Credit Agreement, as so
amended and as amended from time to time hereafter, is referred to as the
“Credit Agreement”); and
WHEREAS, the Administrative Agent, Lenders and Borrowers desire to amend certain
provisions of the Credit Agreement pursuant to the terms hereof.
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and any extension of credit heretofore, now or
hereafter made by Agent and Lenders to Borrowers, the parties hereto agree as
follows:
1.Definitions. Except as otherwise provided herein, all capitalized terms used
herein without definition shall have the meanings contained in the Credit
Agreement.
2.    Amended Definition. The definition of Consolidated EBITDA is hereby
deleted and the following is inserted in its stead:
“ “Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period; plus, to the extent deducted in determining such Consolidated Net
Income, without duplication, (a) Consolidated Interest Charges (net of interest
income for such period of the Company and its Subsidiaries for such period, plus
(b) federal, state, local and foreign income tax expense for such period, net of
income tax credits, plus (c) depreciation and amortization for such period, plus
(d) non-cash compensation expense, or other non-cash expenses or charges, for
such period arising from the granting of stock options, stock appreciation
rights or similar equity arrangements, plus (e) non-cash expenses or losses and
other non-cash charges incurred during such period (excluding any non-cash
charges representing an accrual of, or reserve for, cash charges to be paid
within the next twelve months); plus (f) expenses of up to $400,000 incurred in
connection with the Transaction; plus (g)  restructuring and/or impairment
charges incurred within such period; minus (h) non-cash income, gains or profits
during such period, in each case as determined for the



--------------------------------------------------------------------------------



Company and its Subsidiaries on a Consolidated basis; provided that, for any
period that includes a material Acquisition or a material Disposition, the
calculation of Consolidated EBITDA shall be subject to the adjustments set forth
in Sections 1.03(c) and 1.03(d).”
3.    Borrowing Base Certificate. Section 7.02(a) of the Credit Agreement is
hereby deleted and the following is inserted in its stead:
“7.02    Borrowing Base Certificate; Other Information. Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
(a)    on or before the 25th of each month, from and after the date hereof, or
if weekly reporting is requested by the Administrative Agent, on Wednesday of
each week, Borrower Agent shall deliver to Administrative Agent, in form
acceptable to the Administrative Agent, a Borrowing Base Certificate as of the
last day of the immediately preceding month or week, as applicable, with such
supporting materials as the Administrative Agent shall reasonably request
(including weekly reporting of rolling forward accounts receivable data by
reporting weekly sales, cash collections and credits and monthly reporting of
accounts receivable ineligibles). All calculations of Availability in any
Borrowing Base Certificate shall originally be made by Borrowers and certified
by a Responsible Officer, provided that the Administrative Agent may from time
to time review and adjust any such calculation (a) to reflect its reasonable
estimate of declines in value of any Collateral, due to collections received in
the Concentration Account or otherwise; (b) to adjust advance rates to reflect
changes in dilution, quality, mix and other factors affecting Collateral; and
(c) to the extent the calculation is not made in accordance with this Agreement
or does not accurately reflect the Availability Reserve.”
4.    Financial Covenants. Effective upon the date on which the financial
statements for the fiscal month ended October 31, 2015 are delivered to the
Administrative Agent and Lenders pursuant to Section 7.01(b), Section 8.12 shall
be deleted and the following shall be inserted in its stead:
“8.12    Financial Covenants.
(a)    Consolidated EBITDA. Permit the Consolidated EBITDA, determined as of
(i) the last day of each period listed below most recently ended before the
commencement of a Fixed Charge Coverage Trigger Period and (ii) the last day of
each period listed below thereafter ending during any Fixed Charge Coverage
Trigger Period to be less than the amount set forth opposite such period:

 
2
 

CHICAGO/#2769072.4

--------------------------------------------------------------------------------





Period
Amount
One month ending October 31, 2015
$709,000
Two months ending November 30, 2015
$1,299,000
Three months ending December 31, 2015
$2,090,000



For purposes of this Minimum Consolidated EBITDA covenant only, the amount of
restructuring and/or impairment charges added back to Consolidated Net Income
pursuant to clause (g) of the definition of Consolidated EBITDA, for the fourth
quarter of 2015, shall not exceed $1,000,000.
(b)    Consolidated Fixed Charge Coverage Ratio. With respect to Measurement
Periods ending on or after January 31, 2016, permit the Consolidated Fixed
Charge Coverage Ratio, determined as of (i) the last day of the Measurement
Period most recently ended before the commencement of a Fixed Charge Coverage
Trigger Period and (ii) the last day of each Measurement Period thereafter
ending during any Fixed Charge Coverage Trigger Period to be less than 1.10 to
1.00 for such Measurement Period. The Administrative Agent, Lenders and
Borrowers agree to discuss amending this Section 8.12(b) upon delivery by
Borrowers of the projections for fiscal year 2016 as required by
Section 7.01(e). In the event, however, that Borrowers and Required Lenders are
unable to agree upon any such amendment, the provisions of this Section 8.12(b)
shall remain in full force and effect.
(c)    Consolidated Capital Expenditures. Permit the aggregate amount of
Consolidated Capital Expenditures made by the Loan Parties to exceed $7,500,000
in the fiscal year ending December 31, 2015 and $5,000,000 in each fiscal year
thereafter.”
Until such date when the financial statements for the fiscal month ended
October 31, 2015 are so delivered pursuant to Section 7.01(b), the existing
Section 8.12 shall remain in full force and effect.
5.    Amendment Fee. In order to induce the Administrative Agent and Lenders to
enter into this Second Amendment, Borrowers agree to pay to the Administrative
Agent for the benefit of Lenders, an amendment fee in the amount of $120,000,
which amendment fee shall be paid in $10,000 monthly installments. The first
such installment shall be due on the date hereof. Each subsequent installment
shall be paid on the first day of each month commencing December 1, 2015.
6.    Conditions Precedent. This Second Amendment shall become effective when
(x) Borrowers, the Administrative Agent and Lenders shall have executed and
delivered to each other this Second Amendment and (y) Borrowers shall have paid
to the Administrative Agent for the reasonable benefit of Lenders, the first
installment of the amendment fee referred to in Section 5 above.

 
3
 

CHICAGO/#2769072.4

--------------------------------------------------------------------------------



7.    Governing Law. This Second Amendment shall be governed by, and construed
in accordance with, the laws of the State of Illinois, without regard to the
principles thereof relating to conflict of laws.
8.    Execution in Counterparts. This Second Amendment may be executed in any
number of separate counterparts, each of which shall, collectively and
separately, constitute one agreement. Delivery of an executed counterpart of a
signature page of this Second Amendment by telecopy or electronically (such as
PDF) shall be effective as delivery of a manually executed counterpart of this
Second Amendment.
9.    Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Credit Agreement shall remain in full force and effect.
(Signature Page Follows)
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be duly executed as of the date first above written.


 
Borrowers: 

STARTEK, INC.,
a Delaware Corporation 

 
By: /s/ Chad A. Carlson 
   Chad A. Carlson
       President and Chief Executive Officer
 
STARTEK HEALTH SERVICES, INC., a Colorado Corporation 

 
By:   /s/ Chad A. Carlson 
   Chad A. Carlson
       President and Chief Executive Officer
 
STARTEK USA, INC. 
a Colorado Corporation 

 
By:   /s/ Chad A. Carlson 
   Chad A. Carlson
       President and Chief Executive Officer
 
GUARANTOR:
COLLECTION CENTER, INC.,
a North Dakota Corporation 

 
By:   /s/ Doug Tackett 
   Doug Tackett
      Secretary




 
4
 

CHICAGO/#2769072.4

--------------------------------------------------------------------------------

(Signature Page to Second Amendment to Credit Agreement)

ADMINISTRATIVE AGENT:
BMO HARRIS BANK N.A., as Administrative Agent 

 
By: /s/ Quinn Heiden      
   Quinn Heiden
   Director




CHICAGO/#2769072.4

--------------------------------------------------------------------------------

(Signature Page to Second Amendment to Credit Agreement)

LENDERS:
BMO HARRIS BANK N.A., as a Lender, L/C Issuer and Swing Line Lender 

 
By: /s/ Quinn Heiden      
   Quinn Heiden
   Director




CHICAGO/#2769072.4